Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 4, 9-10, 12-30, 33-35, 40-41, 43-44, 47-56, 60-65 had been canceled by applicant.
Claims 1-3, 5-8, 11, 31-32, 36-39, 45-46, 57-59 are pending and examined in the office action. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 5-8, 11, are drawn to a first method, a method of selecting a transformed plant cell, 
which comprises: 
transforming a plant cell using a recombinant vector containing a gene of interest and a gene encoding a sulfonylurea herbicide hydrolase; 

selecting a plant cell that has not been killed and/or not been inhibited.  

Group II, claims 31-32, 36-39, 45-46, 57-59, are drawn to a second method and a third method, methods of transforming a soybean and producing a stably transformed soybean plant, which comprises: 
obtain a USSN: 16/610,870naked meristem with one cotyledon; 
performing pretreatment; 
infesting (co-culturing) the pretreated meristem block with an Agrobacterium strain comprising a gene encoding a sulfonylurea herbicide hydrolase; 
screening and culturing the infested meristem block by external application of an ALS inhibitor, and using a gene encoding a sulfonylurea herbicide hydrolase as a selective marker, wherein the external application comprises dropping, spraying or smearing; and 
selecting a soybean plant cell or tissue (resistant cell or tissue) that has not been killed and/or not been inhibited; and 
regenerating the transformed resistant tissue into a soybean plant.  

The following is PCT Rule 13.2:
Unity of Invention
13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical 
In this application, the common feature amongst Groups l-ll is screening and culturing the infested meristem block by external application of an ALS inhibitor, and using a gene encoding a sulfonylurea herbicide hydrolase as a selective marker, wherein the external application comprises dropping, spraying or smearing. 
However, common feature is taught or suggested in prior art. 
Xie et al (CN 105724140, published 7/6/2016, filed 3/22/2016) teach transforming plant by Agrobacterium (p16 of the English translation, 4th para). 
Xie et al teach that thifensulfuronmethyl hydrolase is one of the sulfonylurea herbicide hydrolyses (p3 of the English translation, 1st to 3rd para), and using exogenously overexpressed thifensulfuronmethyl hydrolase as selective marker (p4 of the English translation, 1st para).  
Xie et al teach applying herbicides (inhibitors) including glyphosate, glufosinate and acetolactate synthase inhibitor (p4 of the English translation, 1st para; p36, 5th para), and teach applying herbicides by spraying (p10 of the English translation, 4th para). 
Xie et al teach that survival transformed plant cell can be selected using the herbicide (p4 of the English translation, 1st to 3rd para; p37, whole page). 
In addition, Group II has a common feature of pretreating explant/meristem that is not shared by Group I. Furthermore, Group I is drawn to method of selecting transformed (any) plant while Group II is drawn to method of transforming soybean plant. 
Therefore, Groups l-ll lack unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Species Election
Besides the election of a single group from the 2 groups above, this application also contains claims directed to more than one species of the generic invention. These species are deemed to lack 

The species are as follows:

1. The applicant is required to elect a single ALS inhibitor from: 
a sulfonylurea compound, 
an imidazolinone compound, 
a triazolopyrimidine compound, 
a pyrimidinylthiobenzoic acid compound, 
or  
a sulfonylamino-carbonyl-triazolinone compound.  

2. The applicant is required to further elect a single a sulfonylurea compound from:
 tribenuron methyl, 
sulfometuron methyl, 
pyrazosulfuron ethyl, 
halosulfuron methyl, 
thifensulfuron methyl, 
bensulfuron methyl, 
metsulfuron methyl, 
ethametsulfuron methyl 
or 
chlorimuron ethyl.  

Each species is biochemically divergent from the other. 
Applicants are also reminded that different species are structurally distinct chemical compounds and are unrelated to one another. These species are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each chemical compounds is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq.  Additionally, each chemical compounds will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-3, 5-8, 11, 31-32, 36-39, 45-46, and 57-59.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Wayne Zhong/ 
Examiner, Art Unit 1662 


/Ashley K Buran/Primary Examiner, Art Unit 1662